                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Jeffrey Pagenkopf,                                          Civil No. 17-1081 (DWF/SER)

                     Plaintiff,

v.                                                                    MEMORANDUM
                                                                 OPINION AND ORDER
United Parcel Service, Inc.,

                     Defendant.



Heather M. Gilbert, Esq., Gilbert Law PLLC, counsel for Plaintiff.

Jason Hungerford, Esq., Joseph G. Schmitt, Esq., and Sarah B. C. Riskin, Esq., Nilan
Johnson Lewis PA, counsel for Defendant.



                                    INTRODUCTION

       In this case, Plaintiff Jeffrey Pagenkopf brings three disability-discrimination

claims against his employer, Defendant United Parcel Service, Inc. (“UPS”), alleging that

UPS failed to promote him, accommodate him, and engage with him in the interactive

process. This matter is before the Court on a motion for summary judgment brought by

UPS. (Doc. No. 42.) For the reasons set forth below, the Court denies UPS’s motion.

                                    BACKGROUND

I.     UPS Operations

       UPS is a round-the-clock, unionized operation. (Doc. No. 48 (“Hokens Aff.”)

¶ 3.) During the day, package drivers are delivering and picking up packages. (Id.) In
the evenings and overnight, package handlers work inside UPS’s facilities to unload, sort,

and load packages. (Id.) Over 160 delivery routes originate in the Minneapolis facility.

(Id. ¶ 4.) Each day, approximately 52,000 packages are delivered from the Minneapolis

facility. (Id.) Each driver has between 100 and 300 stops every day, but the number of

packages, routes, and stops goes up during the period from Thanksgiving through

Christmas. (Id.; Doc. No. 49 (“Riskin Aff.”) ¶¶ 3, Ex. A (“Kaiser Dep.”) at 21; 4, Ex. B

(“Hokens Dep.”) at 201; 5, Ex. C (“Laber Dep.”) at 26-27.)

       Most union employees start as part-time package handlers. (Id.) UPS’s Collective

Bargaining Agreement (“CBA”) with the Teamsters Central Region sets many of the

terms and conditions of employment, including transfer and promotion procedures.

(Riskin Aff. ¶¶ 6, Ex. D at Art. 3; 7, Ex. E at Art. I.) Jobs are assigned by seniority, and

seniority is based on length of employment. (Id.) An employee may work several years

before building sufficient seniority to move into a driver role. (Hokens Aff. ¶ 5.)

       A.     Process for Becoming a Driver

       The CBA governs the process for becoming a driver. The process operates on a

seniority system, whereby employees sign a physical notice called a “bid sheet” and the

bidder with the most seniority is awarded the bid. (Riskin Aff. ¶¶ 6, Ex. D at Art. 3,

Secs. 8, 10; 15 (“Kettler Dep.”) at 14-16.) The winning bidder must then fill out an

application and pass background and motor-vehicle-record checks, a road test, and a

DOT physical. (Hokens Dep. at 36-38.)

       The next stage for a candidate is UPS’s classroom and on-road driver training

class, New Service Provider Training (“NSPT”). (Kettler Dep. at 19-20; Riskin Aff. ¶ 8,

                                              2
Ex. F (“Elmberg Dep.”) at 13.) UPS views NSPT as critical to its safety efforts and

therefore an essential function of a driver’s job. (Riskin Aff. ¶ 6, Ex. N (“Gordon Dep.”)

at 93; Doc. No. 47 (“Elmberg Aff.”) ¶ 9.) The classroom instruction portion of NSPT

includes lectures, computer-based trainings, and written tests. (Riskin Aff. ¶ 17, Ex. O;

Elmberg Dep. at 22-24.)

       Classroom instruction also introduces candidates to UPS’s safety rules, including

the Five Seeing Habits, which are habits of safe drivers. (Riskin Aff. ¶ 18, Ex. P (“NSPT

Packet”).) UPS based the Five Seeing Habits on the Smith System, an industry-standard

training system, but tailored it based on the company’s experience and observations.

(Elmberg Aff. ¶¶ 5-6.) The Five Seeing Habits include audible communication, such as

using the horn to alert pedestrians and other drivers. (NSPT Packet at 7.)

       On-road training has three parts: (1) the instructor demonstrates and narrates

while candidates observe; (2) candidates take turns driving, engaging in simultaneous

communication with the instructor to explain their driving decisions; and (3) candidate

completes the “driver drill,” a test where the driver calls out what he or she observes

while driving. (Elmberg Dep. at 25; Elmberg Aff. ¶¶ 8-11; Hokens Dep. at 148.)

Throughout all driving exercises, UPS expects its driver candidates to verbalize what

they are doing. (Elmberg Aff. ¶¶ 8, 19.) UPS provides the example that if a driver was

pulling away from a parked position, the driver would be expected to narrate putting on a

seatbelt, turning on the vehicle, releasing the parking brake, looking for approaching

traffic, turning on the turn signal, identifying risks to prevent the rear from “swinging

out,” and actually pulling away from the curb. (Id. ¶ 10.)

                                              3
       The purpose of on-road training is to determine whether a candidate can adhere to

the safety rules while in real-world, high-pressure environments. (Id. ¶ 18.) Drivers must

be able to plan ahead and use unique techniques to account for the larger size and weight

of a package car, which is fundamentally different from a passenger vehicle. (Id. ¶¶

14-15.) As one example, drivers must learn to “rock and roll” their bodies to minimize

blind spots. (Id. ¶ 15.) Because UPS drivers are regularly traveling residential streets,

on-road training is critical. The goal is that drivers will be able to make split-second

decisions and treat their safety habits as instinct. (Id. ¶ 19.)

       Once a candidate passes NSPT, he or she begins a 30 working-day probationary

period, during which time they drive their assigned routes. (Elmberg Dept. at 32-33;

Riskin Aff. ¶ 10, Ex. H (“Johnson Dep.”) at 75.) Supervisors accompany the new drivers

during the first several days to reinforce safety habits, show the driver the route, and

demonstrate efficient package delivery. (Kaiser Dep. 14-16, 25; Johnson Dep. at 74-77.)

If the driver successfully completes the 30-day probation period, then he or she

permanently takes over the route. Drivers then participate in ongoing training and

observation. (Kaiser Dep. at 79; Gordon Dep. at 93; Johnson Dep. at 78.)

       B.     Essential Job Functions of a Driver

       UPS considers its drivers the face of the company. (Elmberg Dep. at 72-74.)

Their most important job function is to drive safely. (Kirby Dep. at 33-34; 51-52.)

Consequently, the company considers effective communication with customers and the

public an essential function of the driver position. (Id.; Doc. No. 46 (“Johnson Decl.”)

¶¶ 10-11.) The Essential Job Functions list identified “sufficient ability to communicate,

                                               4
through sight, hearing, and/or otherwise, to perform assigned tasks and maintain proper

job safety conditions.” (Riskin Aff. ¶ 9, Ex. G (“EJF List”).) Also listed on the EJF List

is “operation of the Delivery Information Acquisition Device (DIAD) and the DIAD

Vehicle Adapter (DVA).” (Id.) The DIAD is a handheld device drivers scan packages

with to record a delivery. (Elmberg Dep. at 33-34.) The DIAD produces audio cues

signaling whether the scan was successful or not. (Id. at 62-63; Elmberg Aff. ¶ 23.)

       Drivers must also be able to gain access to secured buildings via buzzers or

two-way intercoms because they cannot leave packages outside secured building.

(Johnson Decl. ¶ 13.) With respect to certain packages, drivers must also obtain a

signature from the customer, which requires greeting the customer, explaining that a

signature is needed, obtaining the signature, and asking how to spell the customer’s last

name for typing into the DIAD. (Riskin Aff. ¶ 11, Ex. I; Kaiser Dep. at 74-76; Riskin

Aff. ¶ 12, Ex. J (“Kirby Dep.”) at 31-33.) The DIAD beeps when a signature is required.

(Elmberg Dep. at 62-63.) Some commercial deliveries require signatures also, and all

require the driver to type the receiving person’s last name in the DIAD. (Johnson Dep. at

41, 44.)

       Several other situations commonly arise requiring communication: customers

refusing deliveries, customers with returns, answering questions about UPS’s shipping

practices, and the general public asking UPS drivers for directions. (Kaiser Dep. at 74-

75, 93-94; Kirby Dep. at 74; Hokens Dep. at 210-11; Johnson Dep. at 43; Johnson Decl.

¶ 12.) Moreover, UPS represents that communication needs on any given route are

unpredictable, in part because UPS does not track which addresses involve

                                             5
intercoms/secured buildings. (Hokens Dep. at 220-22; Johnson Dep. at 52-54, 86-87;

Hokens Aff. ¶ 6; Kaiser Dep. at 58-60; Laber Dep. at 33-34.) UPS balances

communication with efficiency, however, and discourages drivers from communicating

unnecessarily. (Kaiser Dep. at 80-83; Johnson Dep. at 39.) Drivers also announce

commercial deliveries when they arrive to encourage customers to come claim their

packages more quickly.

       UPS expects its drivers to be extremely efficient also. (Johnson Dep. at 39.) The

company relies on accurate predictions for how long deliveries will take to meet

deadlines imposed by customer needs, Federal Department of Transportation regulations,

and the CBA limit on drivers’ hours. (Elmberg Dep. at 40; Riskin Aff. ¶ 6, Ex. D at

Art. 12.) Based on engineering calculations, UPS has determined that it takes only 12.78

seconds on average to obtain a signature and type it into the DIAD. (Elmberg Aff. ¶ 25.)

       A component of the efficiency goal is “scratch,” which is a calculation of how

long a route should take on any given day. (Kettler Dep. at 93; Johnson Dep. at 81-82;

Laber Dep. at 19.) Drivers are subject to discipline and eventually job loss if they do not

“meet scratch,” i.e. complete the route within the allotted time. (Johnson Decl. ¶ 7.)

II.    Pagenkopf

       Pagenkopf has been a UPS package handler for 14 years. (Doc. No. 69

(“Pagenkopf Decl.”) ¶ 12.) Pagenkopf was born profoundly deaf. (Id. ¶ 2.) His primary

language is American Sign Language. (Doc. No. 54-1 (“Pagenkopf Dep.”) at 184-85.)

With hearing aids, he can perceive sounds, but cannot identify specific words.



                                             6
(Pagenkopf Dep. at 274.) Pagenkopf is thirty-three-years old and lives with his partner

and two children in Shoreview, Minnesota. (Id. at 8, 56.)

       At work, Pagenkopf communicates via writing. (Id. at 20, 44, 100, 143, 185, 189;

Pagenkopf Decl. ¶¶ 6-7, 14-15.) When Pagenkopf needs to communicate for an extended

period of time, such as for trainings or meetings with human resources, UPS provides a

sign language interpreter for Pagenkopf. (Pagenkopf Dep. at 91, 110, 143, 189.)

       From the time Pagenkopf started at UPS, his goal has been to become a driver.

(Id. at 130-31, 141, 366-68.) He currently maintains a class D driver’s license with a

snowmobile endorsement, and he drives each day for work and recreation. (Pagenkopf

Decl. ¶¶ 3, 8-11.) Pagenkopf has no moving or parking violations in over ten years, and

he is a very capable driver. (Pagenkopf Dep. at 65, 67; Hokens Dep. at 130.)

       A.     First Driver Bid

       In October 2012, Pagenkopf first bid for a driver position. (Doc. No. 54-1.)

Pagenkopf won the bid for a route covering the local north Minneapolis area along

Highway 36. (Id.) On October 26, 2012, Pagenkopf obtained his DOT physical, and his

federal DOT certification qualified him to drive UPS’s commercial vehicles intrastate

because the State of Minnesota had a hearing-impaired exception. (Doc. Nos. 54-1, 55,

56.) At the time, however, UPS required interstate certification for its drivers, and

Pagenkopf could not be interstate certified because the federal government did not yet

have a hearing-impaired waiver. (Pagenkopf Dep. at 146; Hokens Dep. at 62-63; Doc.

No. 54-2 at 2221-22.)



                                             7
       Because Pagenkopf would not have been assigned to drive outside Minneapolis,

he urged UPS to contact the Federal Motor Carrier Safety Administration (“FMCSA”),

which disputed UPS’s position. UPS refused, however, and ultimately awarded the

driver position to the next highest bidder. (Pagenkopf Dep. at 74-76; Hokens Dep. at 55-

56, 74-78.) Pagenkopf sought direction from Rory Hokens, UPS Human Resource

Manager, and Hokens mistakenly told Pagenkopf that he needed to get a “federal DOT

card” to meet the guidelines. (Doc. No. 54-2 at 2.) In reality, no federal law or

regulation prevented Pagenkopf from driving for UPS intrastate, but Pagenkopf was

unable to comply with UPS’s internal policy. In 2013, however, the FMCSA began

granting exemptions to hearing-impaired individuals to meet the hearing requirement of

the DOT certification. Pagenkopf received it April 2014. (Pagenkopf Dep. at 177, 178;

Hokens Dep. at 171.)

       B.     Second/Third Driver Bid

       Also in April 2014, Pagenkopf bid on two more open driver positions for routes in

South Minneapolis. (Doc. No. 54-2 at 2193.) He again won the bid. UPS delayed his

road test for over three weeks though. (Hokens Dep. at 111-12.) When Pagenkopf took

the first road test, his trainer, Andrew Johnson, accommodated Pagenkopf by writing on a

tablet, establishing gestures to use while on the road, and pulling over as needed to tell

him what to do for the evaluation. (Doc. No. 54-2.) Pagenkopf failed the first road test

by a few points. (Id. at 107.)

       On June 25, 2014, Pagenkopf bid on and won another driver position. (Doc.

No. 54-2 at 1713.) On July 11, 2014, Pagenkopf passed the road test. (Id. at 2019.) The

                                              8
trainer was once again Johnson, and he continued accommodating Pagenkopf by writing

on a tablet and pulling over (as needed) to tell him what to do for the evaluation. (Id.)

Immediately after Pagenkopf passed the test, Hokens told him that UPS would schedule

Pagenkopf for NSPT. (Hokens Dep. at 144.) Normally, UPS holds NSPT classes at least

“a couple [times] per month” if not more, (id. at 145), and usually enrolls its employees

in the NSPT right away. (Kirby Dep. at 25; Laber Dep. at 17, 21; Kaiser Dep. at 12-14.)

However, UPS delayed Pagenkopf’s training for nearly six weeks, though, until

September 2, 2014. (Hokens Dep. at 146, 149-50.) Hokens claims that UPS was trying

to work out the logistics for Pagenkopf’s class; Pagenkopf denies they ever informed him

of that. (Id. at 148, 150-51.)

       Pagenkopf requested an interpreter for his classroom portion of the training.

(Hokens Dep. at 156-58.) Hokens told Pagenkopf that UPS could not provide an ASL

interpreter for his NSPT training though. (Doc. No. 54-2, Ex. 31; Hokens Dep. at 117;

Pagenkopf Dep. at 91, 143.) Pagenkopf tried a few more times to get UPS to provide an

interpreter for his training, but UPS never agreed. Ultimately, Pagenkopf agreed to

forego an interpreter at the training because he was concerned he would not get promoted

otherwise. (Pagenkopf Dep. at 99-101.)

       On August 28, 2014, UPS’s lead trainer, Jeff Elmberg, also raised concerns about

not having an interpreter present for NSPT. (Doc. No. 54-2 at 1703.) Hokens then

delayed Pagenkopf’s training another week. Finally, on September 5, 2014, Hokens

delayed the training indefinitely. (Id. at 1896-99.)



                                             9
       On September 8, 2014, Hokens and Murray Thurston, UPS’s Human Resources

Employee Services Supervisor, met with Pagenkopf to notify him that the driver position

could not be accommodated. (Doc. No. 54-3 at 1, Ex. 40 (“Thurston Dep.”) at 12, 36.)

Hokens showed Pagenkopf the driver position description and expressed concerns about

Pagenkopf’s ability to engage in two-way communication through an intercom. (Hokens

Dep. at 191-201; Thurston Dep. at 46-47, 53.)

       In response, Pagenkopf proposed multiple accommodations, such as playing a

pre-recorded message (e.g. “UPS here.”), writing with the customer once he/she came to

the door, or as a last resort, leaving a UPS note to re-attempt the delivery later if no one

came to the door. (Hokens Dep. at 191-92, 202, 204, 211-12; Hokens 30(b)(6) at 43-44.)

Pagenkopf also told Hokens that he knew of successful deaf UPS drivers in California.

Hokens tabled the discussion, but afterward, he considered the proposed solutions. UPS

could not accept Pagenkopf’s solution to leave a re-deliver note when he could not

communicate through an intercom. (Hokens Dep. 210-11.) UPS also had concerns

whether Pagenkopf would be able to complete his route on time if he had to communicate

through note writing. (Hokens Aff. ¶ 8; Elmberg Aff. ¶ 25.)

       After two weeks, Hokens met with Pagenkopf on September 25, 2014. Hokens

informed Pagenkopf that UPS would not award him the bid because no reasonable

accommodations would allow him to engage in two-way communication through an

intercom. (Doc. No. 54-3; Hokens Dep. at 208-11, 215-16.)

       In October 2014, Elizabeth Brown from Minnesota Department of Human

Services, Deaf and Hard of Hearing Services Division, followed up with UPS about its

                                              10
decision to not promote Pagenkopf. Counsel for UPS spoke with Brown and stated that

UPS would not promote Pagenkopf to be a driver based on four issues:

       (1) interacting with customers, some customers live in secured apartment
       buildings; (2) communication through a locked door; (3) Jeff is more
       danger than most people, cannot hear a horn blasting to alert him to stop or
       reengage; and (4) often there is lots of interaction between the home office
       and the driver while the driver is on the road.

(Doc. No. 54-3 at 730-31.) In response, Brown told UPS that “iPhones, iPads, laptops,

and other technology including Video Relay Interpreting (‘VRI’) could assist Jeff in most

of these situations.” (Id.) She also suggested that a “pad and pencil is still a function[al]

way to help communication take place.” (Id.) Brown sent UPS three VRI companies to

consider, and counsel for UPS stated that he would look into it and meet with Pagenkopf

for a face-to-face meeting. (Id.) Neither counsel for UPS nor UPS ever followed up with

Brown or Pagenkopf. (Hokens 30(b)(6) at 13-15; Pagenkopf Decl. ¶¶ 23-24.) UPS did

not look into VRI or reach out to the VRI vendors that Brown provided either. (Hokens

30(b)(6) at 13-15.)

       C.     Fourth Driver Bid

       On April 1, 2015, Pagenkopf bid for and won two routes. (Doc. No. 54-3.) On

May 12, 2015, UPS met with Pagenkopf and his union steward to explore whether there

were any new technologies that would accommodate Pagenkopf. (Id.; Hokens Dep. at

229-30.) The group discussed Pagenkopf’s ability to communicate through intercoms,

and Pagenkopf again offered to play a recording on his phone. (Riskin Aff. ¶ 32, Ex.

DD; ¶ 33, Ex. EE; ¶ 34, Ex. FF.) The group also discussed whether amplification would

allow Pagenkopf to understand a customer’s response; Pagenkopf said no. (Id.) The

                                             11
union steward asked whether Hokens or Pagenkopf knew of speech-to-text technology;

neither knew of any. (Id.)

        Pagenkopf raised the possibility of using VRI, but neither Pagenkopf nor Hokens

recall that discussion specifically. (Pagenkopf Dep. at 187-88; Hokens 30(b)(6) at

25-26.) Pagenkopf also brought up Video Relay Service (“VRS”), a phone service for a

deaf person to call a hearing person, or vice versa, through an interpreter. (Pagenkopf

Dep. at 185.) Pagenkopf also suggested removing certain stops from his route and giving

them to other drivers. (Id. at 105-06.)

        Hoken informed Pagenkopf that he would not be promoted to the driver position

because there were no new technologies that would allow Pagenkopf to fulfill the

position’s essential functions. Hokens focused specifically on Pagenkopf’s insufficient

ability to communicate with customers, but indicated that UPS had other concerns also.

(Riskin Aff. ¶ 32, Ex. DD; ¶ 33, Ex. EE; ¶ 34, Ex. FF.)

        At the end of the meeting, Pagenkopf asked UPS to consider him for any full-time

position. (Id.) The union steward told Hokens the Union would be filing a grievance.

(Id.)

III.    Pagenkopf’s Union Grievance

        Six days later, the Union filed a grievance seeking a full-time position for

Pagenkopf. (Riskin Aff. ¶ 35, Ex. GG.) Pagenkopf and the Union reached a settlement

agreement, a term of which included Pagenkopf getting a full-time package handler job.

(Id.) UPS refers to the job as a “combo job” because it was constructed by combining

two back-to-back part-time shifts. (Id.) The settlement agreement indicates that it was

                                             12
made pursuant to the CBA and “the Americans with Disabilities Act (or other applicable

law),” and that it “offers a reasonable accommodation to [Pagenkopf].” (Id.) Pagenkopf

signed the settlement agreement. (Pagenkopf Dep. at 349-50.) Pagenkopf still holds the

combo job today, and he has not applied for any of the dozens of drive jobs since 2015.

(Riskin Aff. ¶ 36, Ex. HH; Pagenkopf Dep. at 351.)

IV.    Procedural History

       Pagenkopf originally filed this case in the Hennepin County District Court. On

April 6, 2017, UPS removed the case to this Court. (Doc. No. 1.) In his Complaint,

Pagenkopf brings three disability-discrimination claims under the Minnesota Human

Rights Act (“MHRA”): (1) Failure to Promote; (2) Failure to Accommodate; and

(3) Failure to Engage in the Interactive Process. (Doc. No. 1-1 ¶¶ 51-64.) After UPS

answered the Complaint, the parties engaged in extensive discovery. UPS now moves for

summary judgment seeking judgment in its favor on all counts in the Complaint.

                                      DISCUSSION

I.     Legal Standard

       Summary judgment is appropriate if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Courts must view the evidence, and the inferences that may be

reasonably drawn from the evidence, in the light most favorable to the nonmoving party.

Weitz Co., LLC v. Lloyd’s of London, 574 F.3d 885, 892 (8th Cir. 2009). However,

“[s]ummary judgment procedure is properly regarded not as a disfavored procedural

shortcut, but rather as an integral part of the Federal Rules as a whole, which are designed

                                            13
‘to secure the just, speedy, and inexpensive determination of every action.’” Celotex

Corp. v. Catrett, 477 U.S. 317, 327 (1986) (quoting Fed. R. Civ. P. 1).

       The moving party bears the burden of showing that there is no genuine issue of

material fact and that it is entitled to judgment as a matter of law. Enter. Bank v. Magna

Bank, 92 F.3d 743, 747 (8th Cir. 1996). The nonmoving party must demonstrate the

existence of specific facts in the record that create a genuine issue for trial. Krenik v. Cty.

of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995). A party opposing a properly supported

motion for summary judgment “may not rest upon the mere allegations or denials of his

pleading, but must set forth specific facts showing that there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

II.    Minnesota Human Rights Act

       Pursuant to the MHRA, an employer may not “discriminate against a person with

respect to hiring, . . . [or] upgrading, . . . of employment” based on disability. Minn. Stat.

§ 363A.08, subd. 2(3). Courts analyze MHRA claims under the McDonnell Douglas

burden-shifting analysis. Dovenmuehler v. St. Cloud Hosp., 509 F.3d 435, 439 n.4 (8th

Cir. 2007).

       A.     Disability Discrimination

       A person seeking relief under the MHRA must show (1) he is “disabled,” (2) “he

is qualified to perform the essential functions of his job with or without reasonable

accommodation,” and (3) he suffered an adverse employment action due to his

disability. St. Martin v. City of St. Paul, 680 F.3d 1027, 1032 (8th Cir. 2012) (citation

omitted). “The burden then shifts to the employer to articulate some legitimate,

                                              14
nondiscriminatory reason for the employer’s actions. If the employer articulates such a

reason, the burden returns to the employee to show the employer’s justification is a

pretext.” Lors v. Dean, 595 F.3d 831, 834 (8th Cir. 2010) (citations omitted).

       Here, neither party disputes that Pagenkopf is disabled within the meaning of the

MHRA because his deafness materially limits one or more of his major life activities.

Minn. Stat. § 363A.03, subd. 12. Pagenkopf therefore satisfies the first prong of his

disability-discrimination claim. The Court also concludes that Pagenkopf suffered an

adverse employment action due to his disability, thereby satisfying the second prong.

Although UPS hired Pagenkopf into a full-time position, the position has a lower

long-term pay scale than that of a driver. The central dispute between the parties

concerns the second prong.

       UPS moves for summary judgment, arguing primarily that Pagenkopf’s claims fail

because he cannot perform essential job functions, with or without a reasonable

accommodation. Pagenkopf counters that summary judgment is not appropriate because

there are two material questions of fact: (1) whether communicating via two-way

intercoms is an essential function, and (2) if it is an essential function, whether Pagenkopf

could perform it with or without a reasonable accommodation.

       The question of whether something is an essential job function is a fact

determination. It is the employer’s burden to show that a particular requirement is an

essential function of the job. Rehrs v. Iams Co., 486 F.3d 353, 356 (8th Cir. 2007).

Courts consider several categories in determining whether something is an essential job

function:

                                             15
       (1) the employer’s judgment as to which functions are essential; (2) written
       job descriptions prepared before advertising or interviewing applicants for
       the job; (3) the amount of time spent on the job performing the function;
       (4) the consequences of not requiring the incumbent to perform the
       function; (5) the current work experience of incumbents in similar jobs;
       (6) whether the reason the position exists is to perform the function;
       (7) whether there are a limited number of employees available among
       whom the performance of the function can be distributed; and/or
       (8) whether the function is highly specialized and the individual in the
       position was hired for [his] expertise or ability to perform the function.

Scruggs v. Pulaski Cty., Ark., 817 F.3d 1087, 1092 (8th Cir. 2016). An employer’s

judgment of the essential functions is probative, but not conclusive. Kammueller v.

Loomis, Fargo & Co., 383 F.3d 779, 786 (8th Cir. 2004). A job function may comprise a

small part of an employee’s day, but still be essential. See Knutson v. Schwan’s Home

Serv., Inc., 711 F.3d 911, 914 (8th Cir. 2013) (finding DOT certification was essential

function where managers had to drive DOT trucks “from time to time”).

       Here, UPS argues that “customer communications, including but not limited to

communication through intercoms [is] an essential function of the job.” (Doc. No. 44 at

22.) The EJF List indicates that drivers must have “sufficient ability to communicate,

through sight, hearing, and/or otherwise, to perform assigned tasks and maintain proper

job safety conditions.” (Riskin Aff. ¶ 9, Ex. G (“EJF List”).) Also listed on the EJF List

is “operation of the Delivery Information Acquisition Device (DIAD) and the DIAD

Vehicle Adapter (DVA).” (Id.) The DIAD is a handheld device drivers scan packages

with to record a delivery. (Elmberg Dep. at 33-34.) The DIAD produces audio cues

signaling whether the scan was successful or not. (Id. at 62-63; Elmberg Aff. ¶ 23.)

There is also evidence in the record that drivers routinely communicate with customers,


                                            16
must communicate to gain entry into secured buildings, and respond to the general

public. Even though two-way intercom communication is a small part of some drivers’

days, it is clear that a driver’s ability to communicate in all ways contemplated by the

EJF List is essential. See Knutson, 711 F.3d at 914 (finding essential job function for

activity done from “time to time”).

       Based on the foregoing, the Court concludes that UPS has demonstrated that

customer communication, including but not limited to communication through intercoms,

is an essential function of the job to which Pagenkopf applied.

       The Court next considers whether Pagenkopf can perform the

communication-based function with or without a reasonable accommodation. Pagenkopf

proposed the following accommodations to allow him to communicate two-way with

customers via intercom: voice-to-text/text-to-voice apps such as Dragon and iPhone

Notes, pre-recordings, VRS to place a call to customers, VRI to interpret directly from

the intercom, assistance from building residents to open the door for him, and leaving a

UPS note for a future delivery. (Doc. No. 54-3.) None of these proposed

accommodations is unreasonable. See Minn. Stat. § 363A.08, subd. 6(a) (providing

accommodation is unreasonable if it imposes an undue hardship on employer); see also

Johnson v. City of Blaine, 970 F. Supp. 2d 893, 911 (D. Minn. 2013) (“[A]n

accommodation is unreasonable if it requires the employer to eliminate an essential

function of the job.”). The evidence in the record cuts both ways on whether or not these

reasonable accommodations will allow Pagenkopf to perform the essential function of

communication over two-way intercoms. That will be a question for the jury.

                                             17
       The Court next considers the issue of training. Pagenkopf argues that the Court

should not consider UPS’s training argument, alleging that it is an affirmative defense

that UPS had a duty to timely raise before discovery closed. The Court finds, however,

the interrelated issues of safety and training are ubiquitous in the record. Pagenkopf

knew that safety was a primary concern for Hokens, and Pagenkopf himself expressed

frustration when UPS would not place him in NSPT.

       It is also evident that training is an essential job function for a UPS driver. See

Hennagir v. Utah Dep’t of Corr., 587 F.3d 1255, 1263 (10th Cir. 2009) (identifying

safety training as essential job function for corrections officers). Driving a UPS truck has

the potential for severe damage or injury, which elevates safety- and training-related

activities to an essential level.

       The next question then is whether Pagenkopf is capable of successfully

completing NSPT with a reasonable accommodation. Pagenkopf presented proposed

accommodations in the form of interpreters, which UPS has provided for him before,

and/or closed captioning for the classroom portion of NSPT. UPS acknowledged that

these proposed accommodations are reasonable. (Hokens Dep. at 165.) Pagenkopf also

proposed UPS providing an interpreter for the large group portion of the on-road training.

Finally, Pagenkopf proposes that during the one-on-one portion of the on-road training,

he could pull over to the side of the road to communicate in writing and gesture with the

instructor. UPS most strongly opposes Pagenkopf’s final proposed accommodation,

presenting evidence that NSPT involves continuous communication between the

driver-candidate and instructor. The Court finds that viewing all of the evidence in the

                                             18
light most favorable to Pagenkopf, there is a genuine issue of material fact as to whether

Pagenkopf can fulfill the training requirements given reasonable accommodations.

       B.     Failure to Accommodate

       In Count II, Plaintiff alleges a claim for failure to accommodate under the MHRA.

The MHRA requires employers to “make reasonable accommodation to the known

disability of a qualified disabled person.” Minn. Stat. § 363A.08, subd. 6(a). To

establish that an employer failed to accommodate a disability, a plaintiff must establish:

(1) he is qualified disabled person; (2) the employer knew of his disability; and (3) the

employer failed to make reasonable accommodation to the known disability. See Peebles

v. Potter, 354 F.3d 761, 766-67 (8th Cir. 2004) (explaining that the known disability

triggers the duty to reasonably accommodate); see also, e.g., Jacobson v. Allina Health

Sys., Civ. No. A08-1356, 2009 WL 1444156, at *5 (Minn. Ct. App. May 26, 2009)

(unpublished). An employee is qualified for a position if he can perform the essential

functions of the position with or without a reasonable accommodation. See Scruggs v.

Pulaski Cty., Ark., 817 F.3d 1087, 1092 (8th Cir. 2016). 1 Under the MHRA, an employer

must reasonably accommodate an employee’s disability unless the accommodation would

cause the employer undue hardship. Minn. Stat. § 363A.08, subd. 6(a).




1
      In applying the MHRA, the Court looks to federal caselaw interpreting similar
language in federal anti-discrimination statutes. See, e.g., Lang v. City of Maplewood,
574 N.W.2d 451, 453 (Minn. App. 1998).

                                             19
      As stated above, the Court concludes that there is a genuine issue of material fact

concerning whether Pagenkopf can perform the essential functions of the driver position

with a reasonable accommodation. Summary judgment is therefore inappropriate.

      Here, viewing the evidence in the light most favorable to Pagenkopf, the Court

concludes that there are fact issues concerning reasonable accommodations that preclude

summary judgment on the disability-discrimination and failure-to-accommodate claims.

                                        ORDER

      Based upon the foregoing, IT IS HEREBY ORDERED that Defendant United

Parcel Service, Inc.’s Motion for Summary Judgment (Doc. No. [42]) is DENIED.

Dated: January 22, 2019                  s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                           20
